DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/KR2019/000348 filed 01/09/2019.

Response to Arguments/Amendments
3.	Regarding the objection to the Title (see section 3 of the Office Action dated 10/28/2021), the Applicant’s proposed Title overcomes the objection, which is withdrawn.

4.	Regarding the 35 U.S.C. §112(b) rejection of claims 3 – 4 and 11 - 12 (see section 5 of the Office Action dated 10/28/2021), the Applicant’s amendments overcome the rejection, which is withdrawn.

5.	Regarding the Applicant’s arguments addressing the prior art rejection (see pp. 11 - 15 of Applicant’s Remarks dated 01/04/2022); the arguments have been fully considered but are 

Claim Objections
6.	Claims 4, 7, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 1 – 3, 5, 8 – 11, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190075607 A1) in view of Park ‘786 (US 20190141786 A1).

	Regarding claim 1, Park discloses subject matter relating to P2P audio transmission. Specifically, Park discloses an electronic device (terminal; see Fig. 18 and paragraphs 0175 – 0178]), comprising: 
antenna; see Fig. 18) configured to include a first antenna and a second antenna (terminal communicates on both a 2.4/5Ghz link and a 60Ghz link; see paragraphs [0147 – 0148] and Fig. 14; the Examiner notes that you need separate antenna to communicate effectively on two different frequency bands); 
	5a Wi-Fi module (transmitter; see Fig. 18; 2.4/5Ghz (i.e. WiFi) link to AP; see Fig. 14) configured to communicate with an external electronic device using the antenna module (terminal has 2.4/5Ghz (i.e. WiFi) link to AP; see paragraph [0147] and Fig. 14); and 
	a processor configured to control the Wi-Fi module (processor; see Fig. 18), 
	wherein the processor is configured to: 
		communicate with a first external electronic device using the first antenna and the second antenna (terminal communicates with AP over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]; AP can be a 60GHz WFD AP; see paragraphs [0154 – 0158], [0187] and Fig. 15; the Examiner notes that frequency bands correspond to particular antennas); 
		determine whether a second external electronic device is an audio device, when the electronic device is connected with the second external deice in a state where the electronic device communicates with the first external electronic device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]; this happens after link setup between terminal and AP (i.e. first external device); see paragraph [0147] and Fig. 14) and 
terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
			i) control the first antenna to communicate with the first external electronic device (terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
		when it is determined that the second external electronic device is the audio device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).,
			i) control the first antenna to communicate with the first external electronic device (terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
			ii) control the second antenna to communicate with the second external electronic device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).
	Park does not explicitly disclose ii) control the second antenna to communicate with the first external electronic device and the second external electronic device.

	Park ‘786 discloses subject matter relating to communicating over multiple wireless interfaces. Specifically, Park ‘786 discloses:

device A communicates with WFD device over both links; see paragraphs [0134 – 0136] and Fig. 15)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Park with Park ‘786 by specifying that the terminal communicates with both devices using the WFD antenna when the second device is not an audio device. One of ordinary skill in the art would have found it obvious to do so, as Park discloses that both the other device and the AP can use WFD, and this would allow maximum throughput. Further, this would be a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 2, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses:
	communicate with the first external electronic device in a first frequency band using the first antenna and communicate with the second external electronic device in a second frequency band using the second antenna, (terminal communicates with AP and WFD device over separate links (i.e. antennas); see paragraphs [0147 – 0148] and Figs. 6 and 14) when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090])

	Regarding claim 3, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses wherein the processor is configured to: 
	identify whether the second external electronic device is the audio device based on identification information of the second external electronic device, the identification information being received according to a connection with the second external electronic device (terminal determines if other device is capable of using WFD by reading capability info; see paragraphs [0095 – 0100], [0144 – 0146] and Fig. 13; WFD devices transmit audio; see paragraphs [0068] and [0090]): 

	Regarding claim 5, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses:
	perform peer to peer (P2P) communication with the second external 15electronic device (terminal and WFD device perform P2P communications; see paragraph [0067 – 0068])

	Regarding claim 8, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses wherein the processor is configured to: 
	identify whether a third external electronic device is the audio device, when a connection with the third external electronic device is detected (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD devices transmit audio; see paragraphs [0068] and [0090]; plurality (e.g. three) P2P devices; see paragraph [0088] and Fig. 7);
	communicate with the third external electronic device using the second antenna, when it is determined that the third external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]) and 
	communicate with the third external electronic device using the first antenna, when the third external electronic device is not the audio device (terminal communicates with other devices (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]); 

	Regarding claim 9, Park discloses A Wi-Fi communication method of an electronic device (terminal; see Fig. 18 and paragraphs 0175 – 0178]), the method comprising: 
	communicating with a first external electronic device using at least one of a first antenna and a second antenna (terminal communicates with AP over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]; the Examiner notes that frequency bands correspond to particular antennas);
	determining whether a second external electronic device is an audio device, when the electronic device is connected with the second external deice in a state where the electronic device communicates with the first external electronic device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]; this happens after link setup between terminal and AP (i.e. first external device); see paragraph [0147] and Fig. 14) and 
	when it is determined that the second external electronic device is not the audio device (terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
		i) controlling the first antenna to communicate with the first external electronic device (terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
	when it is determined that the second external electronic device is the audio device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).,
		i) controlling the first antenna to communicate with the first external electronic device (terminal communicates with non-audio device (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]), 
		ii) controlling the second antenna to communicate with the second external electronic device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).
	Park does not explicitly disclose ii) controlling the second antenna to communicate with the first external electronic device and the second external electronic device.

	Park ‘786 discloses subject matter relating to communicating over multiple wireless interfaces. Specifically, Park ‘786 discloses:

	ii) control the second antenna to communicate with the first external electronic device and the second external electronic device (device A communicates with WFD device over both links; see paragraphs [0134 – 0136] and Fig. 15)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Park with Park ‘786 by specifying that the terminal communicates with both devices using the WFD antenna when the second device is not an audio device. One of ordinary skill in the art would have found it obvious to do so, as Park discloses that both the other device and the AP can use WFD, and this would allow maximum throughput. Further, this would be a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 10, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses:
	when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]):
	communicating with the first external electronic device in a first frequency band using the first antenna (terminal communicates with AP and WFD device over separate links (i.e. antennas); see paragraphs [0147 – 0148] and Figs. 6 and 14) and 
	communicating with the second external electronic device in a second frequency band using the second antenna, (terminal communicates with WFD device over WFD connection (i.e. antenna); see paragraphs [0147 – 0148] and Figs. 6 and 14) 

	Regarding claim 11, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses wherein the processor is configured to: 
	receiving device identification information of the second external electronic device from the second external electronic device; and identifying whether the second external electronic device is the audio device based on the device identification information (terminal determines if other device is capable of using WFD by reading capability info; see paragraphs [0095 – 0100], [0144 – 0146] and Fig. 13; WFD devices transmit audio; see paragraphs [0068] and [0090]):


	Regarding claim 13, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses:
terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD devices transmit audio; see paragraphs [0068] and [0090]):
	performing peer to peer (P2P) communication with the second external 15electronic device (terminal and WFD device perform P2P communications; see paragraph [0067 – 0068])
8.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190075607 A1) in view of Park ‘786 (US 20190141786 A1) and in further view of Huang (WO 2019005038 A1)

	Regarding claim 6, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses wherein the Wi-Fi module includes: 
	a first media access controller (MAC) and a second MAC (STA has a MAC layer (i.e. controller); see paragraph [0060]), 
	and 20wherein the processor is configured to: 
		communicate with the first external electronic device using the first MAC and communicate with the second external electronic device using the second MAC (STA communicates via MAC layer with devices; see paragraph [0060]), when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090])
	Park does not explicitly disclose using separate MACs for each device.

	Huang discloses subject matter relating to devices with multiple communication links. Specifically, Huang discloses multiple MAC layers for multiple links (multiple BB processing modules that each contain a MAC, corresponding to e.g. WiFi and BT; see p. 28 line 23 – p. 29 line 3 and Figs. 10 - 11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Park with Huang by specifying a MAC layer for each communication link. One of ordinary skill in the art would have found it obvious to do so, as this is the typical way of doing things—one communication stack per radio link. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 14, Park and Park ‘786 teach the subject matter of the parent claim(s), as noted above. Park further discloses 
	when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see  WFD devices transmit audio; see paragraphs [0068] and [0090]):
	communicating with the first external electronic device using a first media access controller (MAC) and communicating with the second external electronic device using the second MAC (STA communicates via MAC layer with devices; see paragraph [0060]), when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090])
	Park does not explicitly disclose using separate MACs for each device.

	Huang discloses subject matter relating to devices with multiple communication links. Specifically, Huang discloses multiple MAC layers for multiple links (multiple BB processing modules that each contain a MAC, corresponding to e.g. WiFi and BT; see p. 28 line 23 – p. 29 line 3 and Figs. 10 - 11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Park with Huang by specifying a MAC layer for each communication link. One of ordinary skill in the art would have found it obvious to do so, as this is the typical way of doing things—one communication stack per radio link. Further, doing so would have been a use of a technique known in the art to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464